SHIVERS, Judge.
Joseph Vey was discharged from his employment with the Bradford-Union Guidance Clinic (Clinic). The District III Mental Health Board is a planning agency through which funds from the Florida Department of Health and Rehabilitative Services are channeled to provider agencies, one of which is the North Central Florida Community Mental Health Center, Inc. (Mental Health Center). The Clinic provides mental health services in Bradford and Union Counties under contract with the Mental Health Center.
The Clinic’s letter terminating the appellant’s employment specified in detail grounds for the discharge. The appellant filed a written grievance with the Clinic’s Personnel Committee and requested immediate hearing on the matter. Appellant received four days’ notice of the scheduled hearing. The hearing was transcribed by a court reporter, witnesses were called, and both the appellant and the Clinic were represented by counsel. After the Personnel Committee upheld appellant’s termination, appellant filed a formal complaint with the District III Mental Health Board. The Mental Health Board refused to grant appellant a formal hearing. Instead, the Mental Health Board elected to merely review the record of the hearing before the Clinic’s Personnel Committee to insure that appellant’s rights had been protected. Appellant filed written protest to the denial of the requested hearing. This appeal followed the Mental Health Board’s final order denying appellant’s grievances.
We reverse. There was only four days’ notice of the hearing. The Chairman of the Personnel Committee repeatedly characterized the hearing as informal. We conclude therefrom and from our review of the transcript that the hearing before the Clinic’s Personnel Committee was intended to be an informal step in the grievance procedure. The Mental Health Board’s election to act as a review board was unauthorized by its own rules and by the Administrative Procedure Act, Chapter 120, Florida Statutes.
Appellant is entitled to a fair and impartial formal hearing conducted pursuant to the procedures provided by Section 120.-57(l)(b), Florida Statutes, and before a hearing officer provided by the Division of Administrative Hearings of the Department of Administration as provided by Section 120.57(l)(a).
Reversed and Remanded for proceedings not inconsistent herewith.
MeCORD, Acting C. J., and MASON, ERNEST E., Associate Judge, concur.